Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. Applicant argues that Ishikawa (US82892229) fails to specifically disclose the transmissive cover is in a shape of parallelogram and that when viewed along a vertical axis of the vehicle, a long side of each parallelogram is rotated about the vertical axis (as amended in claim 1). 
After reviewing applicant’s specification, the cover described in the specification is inclined as viewed from the vertical axis (y direction). In applicant’s figure 1 (paragraph 52), the vertical direction is the direction up and down direction (roof to floor direction in the car).  The x direction is the distance across the front of vehicle (from driver to passenger side) and the z direction is from front to back of the car.  In applicant’s figure 14b, the cover is inclined with respect to the x axis, as viewed from the y direction (paragraph 221). Thus the inclination of the parallelogram cover about the x axis also cause the cover to be inclined with respect to the y axis. The Examiner is providing this visual explanation of applicant’s drawings at explained in the specification to say that Ishikawa (US8,289,229) teaches a rectangular shaped flat front surface that  comprises a curved bottom rectangular/ parallelogram shape (see figure  and 4). Figure 6 of Ishikawa illustrates how the cover 7 is placed in the dashboard. As illustrated in figure 6, the cover is positioned in the dashboard of the car inclined as viewed from the vertical axis (y direction-roof to floor direction in the car). Thus, Ishikawa teaches the transmissive cover is in a shape of parallelogram and that when viewed along a vertical axis of the vehicle, a long side of each parallelogram 
Applicant also argues that Nakamura (US20020166273), Watanabe (US7619826) and Kasai et al (US201110317273) fails to suggest the transmmissive cover in a shape of a parallelogram when viewed along a vertical axis of the moving object that is orthogonal to a moving direction of the moving object, a long side of each parallelogram is rotated about the vertical axis. However, the Examiner only stated that the cover was inclined about the vertical axis. Ishikawa was combined with Nakamura and Watanabe to teach claimed shaping of cover. As discussed above, Ishikawa teaches a rectangular shaped flat front surface that comprises a curved shape bottom rectangular/parallelogram shape (see figure and 4). Figure 6 illustrates how the cover 7 is placed in the dashboard. As illustrated in figure 6, the cover is positioned in the dashboard of the car inclined as viewed from the vertical axis (y direction-roof to floor direction in the car). Thus, Ishikawa teaches the transmissive cover is in a shape of parallelogram and that when viewed along a vertical axis of the vehicle, a long side of each parallelogram is rotated /inclined about the vertical axis (as amended in claim 1). Also, see the curved parallelogram shaped covers in embodiments 16-18 of Ishikawa. Thus, the rejection will substantially repeated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inclining the transmissive cover, does not reasonably provide enablement for rotation the transmissive cover.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The amendment to independent claims 1 and 13 to include the recitation “is rotated about the vertical axis”. However, specification only supports rotation of element 6 for scanning. The specification is silent on any rotation of cover. The specification teaches the cover is inclined but rotation gives inference to a cover moving/rotating in a plane. Thus, one of ordinary skill in the art would not know how to make and or use the claimed invention without undue experimentation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishikawa et al (US 8289229).
Regarding claim 1, Ishikawa teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (5) configured to generate image light and emit the image light to a transmission and reflection surface (9) mounted on the mobile object (vehicle); and
a transmissive cover (7, 710,720) disposed in an optical path of the image light between the image light generator (5) and the transmission and reflection surface (9), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1, 6, and16-19; col. 5, lines 5-12),wherein
along a vertical axis (up and down-from roof to floor direction in the car)of the moving object that is orthogonal to a moving direction (back to front of the car)of the moving object, a long side of each parallelogram is rotated about the vertical axis, (col. 6, lines 25-40, col.11, lines 50-60 and col. 12, lines 20-30), and   
the transmissive cover (7,710,720) has a cross section with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis (across the car from driver side to passenger side direction) of the mobile object, the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
As discussed above, after reviewing applicant’s specification, the cover described in the specification is inclined as viewed from the vertical axis (y direction). In applicant’s figure 1 (paragraph 52), the vertical direction is the direction up and down direction (roof to floor direction in the car).  The x direction is the distance across the front of vehicle (from driver to passenger side) and the z direction is from front to back of the car.  In applicant’s figure 14b, the cover is inclined with respect to the x axis, as viewed from the y direction (paragraph 221). Thus the inclination of the parallelogram cover about the x axis also cause the cover to be inclined with respect to the y axis. The Examiner is providing this visual explanation of applicant’s drawings at explained in the specification to say that Ishikawa (US8,289,229) teaches a rectangular shaped flat front surface that  comprises a curved bottom rectangular/ parallelogram shape (see figure  and 4). Figure 6 of Ishikawa illustrates how the cover 7 is placed in the dashboard. As illustrated in figure 6, the cover is positioned in the dashboard of the car inclined as viewed from the vertical axis (y direction-roof to floor direction in the car). Thus, Ishikawa teaches the transmissive cover is in a shape of parallelogram and that 
Regarding claim  2, the image display apparatus according to claim 1, wherein at least one set of two sides opposed to each other of the upper and lower surfaces of the transmissive cover (7,710,720) is inclined along an the vertical axis of the moving object (col.12, lines 25-30).
Regarding claim 9, the image display apparatus according to claim 1, wherein the cross section is curved to be convex toward an image light generator side (see figures 1 and 16-19) of the imager display apparatus.
Regarding claim 11, the image display apparatus according to claim 1, wherein the transmission and reflection surface (9) is a windshield mounted on the mobile object (see figure 1).
Regarding claim 12, a mobile apparatus (vehicle) comprising: the image display apparatus according to claim 1; and the mobile object (vehicle) on which the image display apparatus is mounted (figure 1).
Regarding claim 13, see Examiner’s notes in claim 1.
Regarding claim 14, see Examiner’s notes in claim 2,
Regarding claim 17, see Examiner’s notes in claim 11. 
Regarding claim 18, see Examiner’s notes in claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 10-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al (US 20050157398) in view of Ishikawa et al (US8289229).
Regarding claim 1, Nagaoka teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (2) configured to generate image light and emit the image light to a transmission and reflection surface (5, 7) mounted on the mobile object (vehicle); and
a transmissive cover (CL) disposed in an optical path of the image light between the image light generator (2) and the transmission and reflection surface (5,7), the transmissive cover being configured to transmit the image light emitted from the image light generator (see figures 1 and 3; paragraphs 44-46),wherein
the transmissive cover (CL) has upper and lower surfaces each in a shape of a parallelogram such that, when viewed along a vertical axis (up and down- roof to floor direction in the car of the moving object that is orthogonal to a moving direction (front to back of the car) of the moving object, a long side of each parallelogram is rotated about the vertical axis (figure 3c-paragraph 55), and 
with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal (across the car-driver to passenger side direction) axis of the mobile object, the horizontal axis and the moving direction of the moving object. Nagaoka teaches inclining a cover and several embodiments of curved covers (for example figures 3a and 3b) with surface sloping on the top surface. 
Nagaoka fails to specifically disclose an embodiment wherein the transmissive cover with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal (across the car-driver to passenger side direction) axis of the mobile object, the horizontal axis and the moving direction of the moving object.
 In the same field of endeavor, Ishikawa teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (5) configured to generate image light and emit the image light to a transmission and reflection surface (9) mounted on the mobile object (vehicle); and
a transmissive cover (7, 710,720) disposed in an optical path of the image light between the image light generator (5) and the transmission and reflection surface (9), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1, 6,  and16-19; col. 5, lines 5-12),wherein
the transmissive cover (7,710,720) has upper and lower surfaces each in a shape of a parallelogram such that (see figures 1, 6 and 16-19), when viewed along a vertical axis (up and down-from roof to floor direction in the car)of the moving object that is orthogonal to a moving direction (back to front of the car)of the is rotated about the vertical axis, (col. 6, lines 25-40, col.11, lines 50-60 and col. 12, lines 20-30), and   
the transmissive cover (7,710,720) has a cross section with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis (across the car from driver side to passenger side direction) of the mobile object, the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the curvature and inclination of the cover member can also be an element used to correct distortion.
As discussed above, as discussed above, after reviewing applicant’s specification, the cover described in the specification is inclined as viewed from the vertical axis (y direction). In applicant’s figure 1 (paragraph 52), the vertical direction is the direction up and down direction (roof to floor direction in the car).  The x direction is the distance across the front of vehicle (from driver to passenger side) and the z direction is from front to back of the car.  In applicant’s figure 14b, the cover is inclined with respect to the x axis, as viewed from the y direction (paragraph 221). Thus the inclination of the parallelogram cover about the x axis also cause the cover to be inclined with respect to the y axis. The Examiner is providing this visual explanation of applicant’s drawings at explained in the specification to say that Ishikawa (US8,289,229) teaches a rectangular shaped flat front surface that  comprises a curved bottom rectangular/ parallelogram shape (see figure  and 4). Figure 6 of Ishikawa illustrates how the cover 7 is placed in the dashboard. As illustrated in figure 6, the cover is positioned in the dashboard of the car inclined as viewed from the vertical axis (y direction-roof to floor direction in the car). Thus, Ishikawa teaches the transmissive cover is in a shape of 
Regarding claim  2, Nagaoka  teaches the image display apparatus according to claim 1, wherein at least one set of two sides opposed to each other of the upper and lower surfaces of the transmissive cover (CL) is inclined along the vertical axis of the moving object (figure 3c). 
Regarding claim 4, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to plane around the vertical axis of the mobile object (vehicle) - see figure 1.
Regarding claim 5, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around a front-to-back axis along the moving direction of the mobile object (vehicle)-see figure 1.
Regarding claim 10, the image display apparatus according to claim 1, further comprising a light shield (black coating) disposed between the transmissive cover(CL) and the transmission and reflection surface (5,7)- see figure 1.
Regarding claim 11, the image display apparatus according to claim 1, wherein the transmission and reflection surface (5, 7) is a windshield mounted on the mobile object (6).
Regarding claim 12, a mobile apparatus (vehicle) comprising: the image display apparatus according to claim 1; and the mobile object (vehicle) on which the image display apparatus is mounted (see figure 1).
Regarding claim 13, see Examiner’s notes in claim 1.
Regarding claim 14, see Examiner’s notes in claim 2,
Regarding claim 16, see Examiner’s notes in claim 10. 
Regarding claim 17, see Examiner’s notes in claim 11. 
Regarding claim 18, see Examiner’s notes in claim 12. 

Claims 1, 2, 4, 5, 9-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20020166273) in view of Ishikawa et al (US8289229).
Regarding claim 1, Nakamura teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (51, 53) configured to generate image light and emit the image light to a transmission and reflection surface (3) mounted on the mobile object (vehicle); and
a transmissive cover (55) disposed in an optical path of the image light between the image light generator (51,53) and the transmission and reflection surface (3), the transmissive cover being configured to transmit the image light emitted from the image light generator (see figures 1 and 3; paragraphs 64-69),wherein
the transmissive cover (55) has upper and lower surfaces each in a shape of a parallelogram such that, when viewed along a vertical axis (up and down- roof to floor direction in the car of the moving object that is orthogonal to a moving direction (front to back of the car) of the moving object, a long side of each parallelogram is rotated about the vertical axis, and 
the transmissive cover (55) has a cross section with a predetermined curve (arc shape; paragraph 54), the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal (across the car-driver to passenger side direction) axis of the mobile object, the horizontal axis and the moving direction of the moving object.
Nakamura fails to specifically disclose an embodiment wherein the transmissive cover has upper and lower surfaces each in a shape of a parallelogram such that, when viewed when viewed along a vertical axis (up and down- roof to floor direction in the car of the moving object that is orthogonal to a moving direction (front to back of the car) of the moving object, a long side of each parallelogram is rotated about the vertical axis in a moving direction of the moving object. 
In the same field of endeavor, Ishikawa teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (5) configured to generate image light and emit the image light to a transmission and reflection surface (9) mounted on the mobile object (vehicle); and
a transmissive cover (7, 710,720) disposed in an optical path of the image light between the image light generator (5) and the transmission and reflection surface (9), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1, 6,  and16-19; col. 5, lines 5-12),wherein
the transmissive cover (7,710,720) has upper and lower surfaces each in a shape of a parallelogram such that (see figures 1, 6 and 16-19), when viewed along a vertical axis (up and down-from roof to floor direction in the car)of the moving object that is orthogonal to a moving direction (back to front of the car)of the moving object, a long side of each parallelogram is rotated about the vertical axis, (col. 6, lines 25-40, col.11, lines 50-60 and col. 12, lines 20-30), and   
the transmissive cover (7,710,720) has a cross section with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis (across the car from driver side to passenger side direction) of the mobile object, the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.

As discussed above, as discussed above, after reviewing applicant’s specification, the cover described in the specification is inclined as viewed from the vertical axis (y direction). In applicant’s figure 1 (paragraph 52), the vertical direction is the direction up and down direction (roof to floor direction in the car).  The x direction is the distance across the front of vehicle (from driver to passenger side) and the z direction is from front to back of the car.  In applicant’s figure 14b, the cover is inclined with respect to the x axis, as viewed from the y direction (paragraph 221). Thus the inclination of the parallelogram cover about the x axis also cause the cover to be inclined with respect to the y axis. The Examiner is providing this visual explanation of applicant’s drawings at explained in the specification to say that Ishikawa (US8,289,229) teaches a rectangular shaped flat front surface that  comprises a curved bottom rectangular/ parallelogram shape (see figure  and 4). Figure 6 of Ishikawa illustrates how the cover 7 is placed in the dashboard. As illustrated in figure 6, the cover is positioned in the dashboard of the car inclined as viewed from the vertical axis (y direction-roof to floor direction in the car). Thus, Ishikawa teaches the transmissive cover is in a shape of parallelogram and that when viewed along a vertical axis of the vehicle, a long side of each parallelogram is rotated/inclined about the vertical axis (as amended in claim 1). Also, see the other curved parallelogram shaped covers in embodiments 16-18 of Ishikawa.  
Regarding claim  2, Ishikawa further teaches the image display apparatus according to claim 1, wherein at least one set of two sides opposed to each other of the upper and lower surfaces of the transmissive cover (7,710,720) is 
Regarding claim 4, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to plane around the vertical axis of the mobile object (vehicle) - see figure 1.
Regarding claim 5, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around a front-to-back axis along the moving direction of the mobile object (vehicle)-see figure 1.
Regarding claim 9, the image display apparatus according to claim 1, wherein the cross section is curved (arc shaped) to be convex toward an image light generator side (see figure 1 and paragraph 54) of the imager display apparatus.
Regarding claim 10, the image display apparatus according to claim 1, further comprising a light shield (57) disposed between the transmissive cover(55) and the transmission and reflection surface (3)- see figure 1 and paragraphs 51,56-59.
Regarding claim 11, the image display apparatus according to claim 1, wherein the transmission and reflection surface (3) is a windshield mounted on the mobile object (paragraph 50).
Regarding claim 12, a mobile apparatus (vehicle) comprising: the image display apparatus according to claim 1; and the mobile object (vehicle) on which the image display apparatus is mounted (paragraphs 50-51 and figure 1).
Regarding claim 13, see Examiner’s notes in claim 1.
Regarding claim 14, see Examiner’s notes in claim 2,
Regarding claim 16, see Examiner’s notes in claim 10. 
Regarding claim 17, see Examiner’s notes in claim 11. 
Regarding claim 18, see Examiner’s notes in claim 12. 

Claim(s) 1, 2, 4, 5, 7 , 9-14 and 16-18 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Watanabe et al (US7619826) in view of Ishikawa et al (US8289229).
Regarding claim 1, Watanabe teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (11, 12) configured to generate image light and to emit the image light to a transmission and reflection surface (3) mounted on the mobile object (vehicle); and
a transmissive cover (13 or 22) disposed in an optical path of the image light between the image light generator (11,12) and the transmission and reflection surface (3), the transmissive cover being configured to transmit the image light emitted from the image light generator (see figures 3 and 1), wherein
the transmissive cover (13 or 22) has upper and lower surfaces each in a shape of a parallelogram such that, when viewed along a vertical axis of the moving object that is orthogonal to a moving direction of the moving object, a long side of each parallelogram is rotated about the vertical axis, and 
the transmissive cover (13 or 22) having a cross section with a predetermined curve (see figures 3 and 1), the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis of the mobile object-vehicle- (col. 6, lines 40-50 and col. 4, lines 21-40), the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
a long side of each parallelogram is rotated about the vertical axis,
In the same field of endeavor, Ishikawa teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (5) configured to generate image light and emit the image light to a transmission and reflection surface (9) mounted on the mobile object (vehicle); and
a transmissive cover (7, 710,720) disposed in an optical path of the image light between the image light generator (5) and the transmission and reflection surface (9), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1, 6, and16-19; col. 5, lines 5-12),wherein
the transmissive cover (7,710,720) has upper and lower surfaces each in a shape of a parallelogram such that (see figures 1, 6 and 16-19), when viewed along a vertical axis (up and down-from roof to floor direction in the car)of the moving object that is orthogonal to a moving direction (back to front of the car)of the moving object, a long side of each parallelogram is rotated about the vertical axis, (col. 6, lines 25-40, col.11, lines 50-60 and col. 12, lines 20-30), and   
the transmissive cover (7,710,720) has a cross section with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis (across the car from driver side to passenger side direction) of the mobile object, the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the 
Regarding claim 2, the image display apparatus according to claim 1, wherein at least one of the upper and lower surfaces of the transmission cover (13 or 22) is inclined along the vertical axis of the moving object (see figure 2 and 3). See also figures 1, 6 and 16-19 of Ishikawa
Regarding claim 4, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around a vertical axis of the mobile object (vehicle) - see figures 3 and 1.
Regarding claim 5, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around a front-to-back axis along the moving direction of the mobile object (vehicle)-see figures 3 and 1.
Regarding claim 7, the image display apparatus according to claim 1,
wherein the predetermined curve is either of a curved line (13b or 13c) or a circular arc having a reference axis other than a parabola (reference axis of a prism), 
 an over-half part of the curved line (13b or 13c) having the reference axis is on a back side with reference to the reference axis along a front-to-back direction of the mobile object (vehicle), and
wherein the reference axis of the curved line is inclined with reference to the vertical axis of the mobile object(vehicle) to be inclined toward the back side in a direction to an upper side of the vertical axis of the mobile object(see figure 3).  See also figures 1, 6 and 16-19 of Ishikawa.
Regarding claim 9, the image display apparatus according to claim 1, wherein the cross section is curved to be convex toward an image light generator side (see figures 3 and 1) of the image display apparatus.
Regarding claim 10, the image display apparatus according to claim 1, further comprising a light shield (23) disposed between the transmissive cover (13 or 22) and the transmission and reflection surface (3)- see figures 3 and 1.
Regarding claim 11, the image display apparatus according to claim 1, wherein the transmission and reflection surface (3) is a windshield mounted on the mobile object (see figures 3 and 1).
Regarding claim 12, a mobile apparatus (vehicle) comprising: the image display apparatus according to claim 1; and the mobile object (vehicle) on which the image display apparatus is mounted (col. 3, lines 55-60).
Regarding claim 13, see Examiner’s notes in claim 1.
Regarding claim 14, see Examiner’s notes in claim 2,
Regarding claim 16, see Examiner’s notes in claim 10. 
Regarding claim 17, see Examiner’s notes in claim 11. 
Regarding claim 18, see Examiner’s notes in claim 12. 

Claim(s) 1, 4, 5, 6, 9-13 and 16-18 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Kasai et al (US20110317273) in view of Ishikawa et al (US8289229).
Regarding claim 1, Kasai teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (18/24) configured to generate image light and emit the image light to a transmission and reflection surface (11) mounted on the mobile object (vehicle); and
a transmissive cover (30) disposed in an optical path of the image light between the image light generator (18/24) and the transmission and reflection surface (11), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1; paragraphs 22-27),
when viewed along a vertical axis of the moving object that is orthogonal to a moving direction of the moving object, a long side of each parallelogram is rotated about the vertical axis, and 
the transmissive cover (36) has a cross section with a predetermined curve (paragraphs 30 and 39), the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis of the mobile object (see figure 1), the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
Kasai fails to specifically disclose an embodiment wherein the transmissive cover has upper and lower surfaces each in a shape of a parallelogram such that, when viewed along a vertical axis of the moving object that is orthogonal to a moving direction of the moving object, a long side of each parallelogram is rotated about the vertical axis.
In the same field of endeavor, Ishikawa teaches an image display apparatus mountable on a mobile object, the image display apparatus comprising:
an image light generator (5) configured to generate image light and emit the image light to a transmission and reflection surface (9) mounted on the mobile object (vehicle); and
a transmissive cover (7, 710,720) disposed in an optical path of the image light between the image light generator (5) and the transmission and reflection surface (9), the transmissive cover being configured to transmit the image light from the image light generator (see figures 1, 6, and16-19; col. 5, lines 5-12),wherein
the transmissive cover (7,710,720) has upper and lower surfaces each in a shape of a parallelogram such that (see figures 1, 6 and 16-19), when viewed along a vertical axis (up and down-from roof to floor direction in the car)of the moving object that is orthogonal to a moving direction (back to front of the car)of the moving object, a long side of each parallelogram is rotated about the vertical axis, (col. 6, lines 25-40, col.11, lines 50-60 and col. 12, lines 20-30), and   
the transmissive cover (7,710,720) has a cross section with a predetermined curve, the cross section being orthogonal to a predetermined direction inclined in a plane orthogonal to a horizontal axis (across the car from driver side to passenger side direction) of the mobile object, the horizontal axis being orthogonal to the vertical axis and the moving direction of the moving object.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the curvature and inclination of the cover member can also be an element used to correct distortion.
Regarding claim 4, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around the vertical direction (up and down direction) of the mobile object (vehicle) - see figure 1.
Regarding claim 5, the image display apparatus according to claim 1, wherein the cross section is inclined with reference to the plane around a front-to-back direction of the mobile object (vehicle)-see figure 1.
Regarding claim 6, the image display apparatus according to claim 1,
wherein the predetermined curve is either a curved line and a circular arc each having a reference axis other than a parabola (paragraph 39- can be a parabola, hyperbolic curve, ellipse or combination thereof),
in the case that the reference axis of the curved line matches a symmetrical axis of the parabola, the curved line has a smaller curvature than a curvature of the parabola with an increase in a distance from the reference axis (from a central region toward the windshield the cover member is less curved-see figure 1). 
Regarding claim 9, the image display apparatus according to claim 1, wherein the cross section is curved (arc shaped) to be convex toward an image light generator side (see figure 1 and paragraph 39) of the image display apparatus.
Regarding claim 10, the image display apparatus according to claim 1, further comprising a light shield (33) disposed between the transmissive member (30) and the transmission and reflection surface (11)- see figure 1 and paragraphs 32-33.
Regarding claim 11, the image display apparatus according to claim 1, wherein the transmission and reflection surface (11) is a windshield mounted on the mobile object (paragraph 22).
Regarding claim 12, a mobile apparatus (vehicle) comprising: the image display apparatus according to claim 1; and the mobile object (vehicle) on which the image display apparatus is mounted (see figure 1).
Regarding claim 13, see Examiner’s notes in claim 1.
Regarding claim 16, see Examiner’s notes in claim 10. 
Regarding claim 17, see Examiner’s notes in claim 11. 
Regarding claim 18, see Examiner’s notes in claim 12. 

Claims 3, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US7619826) in view of Ishikawa et al (US8289229), further
in view of Kasai et al (EP02407337).
Regarding claim 3, Watanabe teaches the image display apparatus according to claim 1, wherein an angle at which the cross section (of cover 13) is inclined with reference to the virtual plane is defined so that the image light is refracted to the imaging area on the windshield and stray light is reflected away from the image. Watanabe teaches designing the prism curvature and inclination to provide acceptable refraction and reflection of light. However, Watanabe-Ishikawa range of from 12° to 20°. 
Kasai further teaches a transmissive cover (30) having a cross section with a predetermined curve (paragraph 18), the cross section being orthogonal to a predetermined direction inclined with reference to a virtual plane orthogonal to a horizontal direction of the mobile object wherein the angle at which the cross section is inclined with reference to the virtual plane wherein the inclination of transmissive member/ cover  and the eye viewing range are interdependent variables in the HUD optical design (see paragraph 23). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to optimize the inclination range of transmissive cover/cross section to ensure the image is refracted and focused into the user field of view, and the curved titled surfaces help prevent ghost images (col. 7, lines 59-62). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a range of 12 to 20 degrees, since the surface normal of the curved surfaces (13a and 13b) of the transmission covers are titled at acute angle to each and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Watanabe teaches the image display apparatus according to claim 1, wherein, as viewed along the horizontal axis of the mobile object (vehicle), a line of sight of a viewer viewing a front end of the transmissive cover in the front-to-back direction and a line of sight of the viewer viewing a back end of the transmissive member in the front-to-back direction is 1.5° or less (the user is viewing a dash board with an inclined surface). However Watanabe-Ishikawa combination fails to specifically disclose a line of sight of the viewer is 1.5° or less.
Kasai further teaches a transmissive cover (30) having a cross section with a predetermined curve (paragraph 18), the cross section being orthogonal to a predetermined direction inclined with reference to a virtual plane orthogonal to a horizontal direction of the mobile object wherein as viewed from the horizontal direction of the mobile object (vehicle), a line of sight of a viewer of the image viewing a front end of the transmissive cover in the front-to-back direction and a line of sight of the viewer viewing a back end of the transmissive cover in the front-to-back direction(the user viewing the dash board with an inclined surface). Kasai teaches the angle at which the transmissive cover/cross section is inclined with reference to the virtual plane wherein the inclination of transmissive cover and the eye viewing range are interdependent variables in the HUD optical design (see paragraph 23). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to optimize the line of sight for the viewer viewing the transmissive cover to ensure the HUD is encased within the dashboard without protruding into the field of view of the user looking through the windshield. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a range of 1.5 or less degrees, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, see Examiner’s notes in claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872